The refusal to defendant of the affirmative charge as to count two of the indictment, presents the only question for our consideration on this appeal. As to this, the evidence was in conflict. That for the state tended to connect this appellant with the possession of the illicit still, but he denied having any interest therein or possession thereof. He denied having made the confessions testified to by the state witnesses. He undertook to explain his admitted presence at the still, where he was arrested, by stating he had gone there in search of some cedar with which to repair his barn. We are of the opinion that the evidence before the jury was ample to justify them in the verdict rendered.
The colloquy between the court and witness Charlie Russell of which appellant complains in brief, whether improper or not, is not presented for the consideration of this court, as no objection was interposed and no exception reserved in this connection. The trial court will not be put in error in the absence of exception as to the point involved.
No error appearing, the judgment of conviction from which this appeal was taken is affirmed.
Affirmed.